OPINION
WOODLEY, Presiding Judge.
On October 31, 1967, appellant pleaded guilty to an indictment alleging the felony offense of drunk driving and his punishment was assessed at 5 years.
Probation was granted, one of the conditions being that he commit no offense against the laws of this state.
On May 7, 1968, the Criminal District Attorney filed motion to revoke said probation, alleging that on May 3, 1968, appellant violated said term of probation in that he committed the offense of failing to stop after the automobile he was driving on a public road collided with and damaged an unattended motor vehicle owned by Noble Grider. (Art. 6701d, Sec. 41, Vernon’s Ann.Civ.St.)
After hearing, the court, on June 22, 1968, found that appellant had violated said condition of his probation; ordered that such probation be revoked and pronounced sentence.
No brief has been filed in appellant’s behalf.
We have examined the evidence adduced at the revocation hearing and find no abuse of discretion on the part of the trial court in ordering the probation revoked.
The judgment is affirmed.